UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

JEREMY ZIELINSKI,

                     Plaintiff,

               -v-                         9:17-CV-1042

ANTHONY ANNUCCI et al.,

                     Defendants.

--------------------------------

APPEARANCES:                               OF COUNSEL:

JEREMY ZIELINSKI
Plaintiff, Pro Se
16-A-3601
Southport Correctional Facility
P.O. Box 2000
Pine City, NY 14872

HON. LETITIA JAMES                         WILLIAM A. SCOTT, ESQ.
New York State Attorney General            Ass’t Attorney General
Attorneys for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


             ORDER ON REPORT & RECOMMENDATION

   On September 20, 2017, pro se plaintiff Jeremy Zielinski (“plaintiff”), then

an inmate at Clinton Correctional Facility (“Clinton C.F.”), filed this 42
U.S.C. § 1983 action on behalf of himself and a putative class of similarly

situated prisoners alleging, inter alia, that various corrections officials were

wrongfully denying them meals. Dkt. No. 1. Plaintiff sought leave to proceed

in forma pauperis (“IFP”). Dkt. Nos. 2, 3, 7. Plaintiff also moved for a

temporary restraining order and injunctive relief. Dkt. No. 4.

   On November 29, 2017, this Court granted plaintiff’s IFP application,

deemed the action to have been brought by plaintiff in his individual capacity

only (as non-lawyers cannot represent others in federal court), denied the

request for injunctive relief, dismissed some of the claims, directed certain

defendants to respond to plaintiff’s Eighth Amendment denial-of-meals

claims, and instructed the Attorney General’s Office to assist plaintiff in

identifying certain John Doe defendants. Dkt. No. 10. After some additional

motion practice, plaintiff moved to amend his pleading. Dkt. Nos. 30, 33.

   On March 19, 2019, U.S. Magistrate Judge Thérèse Wiley Dancks advised

by Report & Recommendation (“R&R”) that plaintiff’s amended complaint be

accepted for filing to the extent that it asserted (1) a First Amendment

retaliation claim against defendant Lamoy; and (2) Eighth Amendment

denial-of-meal claims against defendants Annucci, Kirkpatrick, Baker,

French, Reed, and Castine. Dkt. No. 67. That R&R was adopted by this

Court in full on July 3, 2019, Dkt. No. 74, and the parties went to discovery

on the remaining claims, see Dkt No. 87.

                                       -2-
   On April 30, 2020, defendants Lamoy, Annucci, Kirkpatrick, Baker,

French, Reed, and Castine (collectively “defendants”) moved under Federal

Rule of Civil Procedure (“Rule”) 56 seeking summary judgment on the

surviving claims. Dkt. No. 92. Plaintiff opposed and cross-moved for

sanctions, further discovery, and other miscellaneous relief. Dkt. No. 105.

   On March 8, 2021, Judge Dancks denied plaintiff’s request for sanctions

without prejudice to renew and advised by R&R that plaintiff’s Eighth

Amendment denial-of-meals claim be dismissed against defendants Baker,

French, and Annucci. Dkt. No. 116 (the “March 8 R&R”).

   However, the March 8 R&R recommended that defendants’ motion for

summary judgment be denied as to plaintiff’s (1) First Amendment

retaliation claim against defendant Lamoy; and (2) Eighth Amendment

denial-of-meals claims against defendants Castine, Reed, and

Kirkpatrick. Dkt. No. 116.

   Both parties have filed objections to the March 8 R&R. Dkt. Nos. 121,

127. Upon de novo review of the portions to which the parties have objected,

the March 8 R&R will be accepted in part and rejected in part as follows. See

28 U.S.C. § 636(b)(1)(C).

   1. First Amendment

   The March 8 R&R recommended that summary judgment be denied as to

plaintiff’s First Amendment retaliation claim against defendant

                                     -3-
Lamoy. Dkt. No. 116 at 42–44. 1 “To prevail on a First Amendment

retaliation claim, an inmate must establish (1) that the speech or conduct at

issue was protected, (2) that the defendant took adverse action against the

plaintiff, and (3) that there was a causal connection between the protected

conduct and the adverse action.” Hayes v. Dahlke, 976 F.3d 259, 272 (2d Cir.

2020) (cleaned up).

   First, the March 8 R&R determined that plaintiff engaged in “protected

activity” when he repeatedly complained to various prison officials about

missing certain meals. Dkt. No. 116 at 42–43. In particular, the March 8

R&R found that plaintiff submitted “at least three grievances between

December 26 and December 30, 2017” and “complained ‘loudly’ about being

denied meals on multiple occasions” throughout the month of December

2017. Id. at 43.

   Second, the March 8 R&R determined that, construed in the light most

favorable to the non-movant, defendant Lamoy took “adverse action” against

plaintiff when he (1) threatened him on December 11, 2017; (2) entered his

cell and struck him on January 1, 2018; and (3) called him a “rat” in front of

other inmates on January 3, 2018. Dkt. No. 116 at 43–44.




   1 Pagination corresponds to CM/ECF.


                                         -4-
   Third, the March 8 R&R determined that a reasonable factfinder could

conclude that a causal connection existed between one or more of these

adverse actions and plaintiff’s protected activity. Dkt. No. 116 at 44. In

particular, the March 8 R&R found that:

            Defendant Lamoy was aware of Plaintiff’s lawsuit and
            complaints about being denied meals on and before
            December 30, 2017.         In addition, a reasonable
            factfinder could conclude that Defendant Lamoy was
            aware of at least the grievance Plaintiff submitted
            against him by January 3, 2018. Furthermore, the
            alleged adverse actions occurred within close
            proximity to Plaintiff’s receipt of the November 2017
            Order in this action, oral complaints about
            mistreatment, and submission of grievances.

Dkt. No. 116 at 44.

   Defendants have objected to the March 8 R&R’s recommendation that

summary judgment be denied as to this First Amendment retaliation

claim. Defs.’ Obj., Dkt. No. 121 at 7–9. In their objection, defendants point

out that plaintiff did not file any grievances naming defendant Lamoy until

January 1, 2018, after two of the “adverse actions” identified by the March 8

R&R (with the exception of the “rat” comment) had already occurred. Id. at

8. In defendants’ view, plaintiff’s statements about other complaints and

grievances that he made to (or about) other prison officials are insufficient to

give rise to a jury question on causation. Id.




                                       -5-
   Upon review, defendants’ motion for summary judgment on this claim

must be granted. “Courts properly approach prisoner retaliation claims ‘with

skepticism and particular care,’ because ‘virtually any adverse action taken

by a prison official—even those otherwise not rising to the level of a

constitutional violation—can be characterized as a constitutionally proscribed

retaliatory act.’” Barnes v. Harling, 368 F. Supp. 3d 573, 599 (W.D.N.Y.

2019) (quoting Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003)).

   As an initial matter, plaintiff has certainly carried his burden on summary

judgment of identifying evidence from which a jury could conclude that he

engaged in protected activity. “[O]ral complaints made to corrections officers”

may serve as the basis for a First Amendment retaliation claim. Tirado v.

Shutt, 2015 WL 4476027, at *4 (S.D.N.Y. July 15, 2015). The same is true of

formal grievances and lawsuits filed against prison officials. Id. Viewed in

the light most favorable to him, plaintiff engaged in all three forms of

protected activity while incarcerated at Clinton C.F.

   However, defendant Lamoy’s alleged misconduct does not rise to the level

of “adverse action” required to maintain a First Amendment retaliation

claim. “An act in retaliation for the exercise of a constitutional right is

actionable under § 1983 even if the act when taken for different reasons

would have been proper.” Franco v. Kelly, 854 F.2d 584, 590 (2d Cir. 1988)

(cleaned up). Importantly, though, the “retaliatory conduct must be the type

                                       -6-
that would deter ‘a similarly situated individual of ordinary firmness from

exercising his or her constitutional rights.’” Hayes, 976 F.3d at 272 (quoting

Davis, 320 F.3d at 353). Therefore, courts “look to the specific circumstances

in which retaliation claims arise, bearing in mind that prisoners may be

required to tolerate more than average citizens.” Id. (cleaned up).

   As relevant here, “[h]ostile statements of prison guards, though made in

connection with an inmate’s exercise of free speech, do not presumptively

violate the First Amendment.” Tirado, 2015 WL 4476027, at *5. “Though

certain verbal threats may rise to the level of adverse actions, such threats

are generally either quite specific or made on a repeated basis.” Id. Thus,

“[w]ithout evidence that an unnecessary statement by a prison guard

contributed to some concrete threat to the prisoner’s safety and welfare, the

making of the statement does not rise to the level of First Amendment

retaliation.” Davidson v. Bartholome, 460 F. Supp. 2d 436, 445 (S.D.N.Y.

2006).

   Measured against this body of law, neither the verbal threats of future

physical harm uttered by Lamoy on December 11, 2017, nor Lamoy’s act of

calling plaintiff a “rat” in front of other inmates on January 3, 2018, satisfy

the “adverse action” requirement necessary to sustain a First Amendment

claim for retaliation. See, e.g., Barrington v. New York, 806 F. Supp. 2d 730,

734 (S.D.N.Y. 2011) (dismissing on summary judgment a retaliation claim

                                       -7-
where prison guard allegedly responded to prisoner’s filing of a grievance by

“banging on the bars of his cell,” “waiv[ing] a copy of [the] grievance, “using

racial slurs,” and stating that “me and my boys going to get you”); see also

Mateo v. Fischer, 682 F. Supp. 2d 423, 434 (S.D.N.Y. 2010) (collecting cases). 2

   Plaintiff’s assertion that defendant Lamoy entered his cell on January 1,

2018 and struck him once in the throat presents a closer question. Notably, a

physical assault “need not rise to the level of an Eighth Amendment excessive

force violation in order to be considered an adverse action for purposes of a

First Amendment retaliation analysis.” Flemming v. King, 2016 WL

5219995, at *5 (N.D.N.Y. June 20, 2016) (Hummel, M.J.) (Report &

Recommendation), adopted by 2016 WL 5173282 (N.D.N.Y. Sept. 21,

2016). Instead, “[t]he Second Circuit has stated that the issue of whether the

alleged retaliation [has] reached the threshold of actionability under Section

1983 ‘is factual in nature.’” Nelson v. McGrain, 2015 WL 7571911, at *2

(W.D.N.Y. Nov. 24, 2015) (quoting Davidson v. Chestnut, 193 F.3d 144, 150

(2d Cir. 1999)).

   Those facts are as follows. Plaintiff testified that he and defendant Lamoy

got into a “pretty boisterous argument” because Lamoy “was one of the staff”

who had failed to resolve an earlier meal-related grievance filed by


   2 Alternatively, “a series of actions motivated by retaliation that are, collectively, sufficient to
deter a person of ordinary firmness from exercising his First Amendment rights” can also rise to the
level of adverse action. Tirado, 2015 WL 4476027, at *7. That standard is not met here, either.

                                                  -8-
plaintiff. Pl.’s Dep., Dkt. No. 92-3, 223:10–16, 224:12–16. During this

“argument,” plaintiff testified that defendant Lamoy entered his cell and

“shoved [him] backward by the throat” using an open hand. Id. at 226:12–23;

see also id. at 227:6–12. According to plaintiff’s testimony, no further

physical contact happened: Lamoy “backed out of the cell after that.” Id. at

227:9–12. Plaintiff further testified that he did not suffer any physical

injuries or bruising as a result of this incident. Id. at 225:24–227:5.

   Construed in the light most favorable to him, plaintiff’s claim that

defendant Lamoy entered his cell and shoved him backward by the throat,

causing no injuries, does not rise to the level of an “adverse action.” See

Woodward v. Afify, 2018 WL 9875253, at *11 (W.D.N.Y. Sept. 28, 2018)

(Report & Recommendation) (concluding on summary judgment that inmate’s

claim that guard punched him in the chest a single time to be “an insufficient

adverse action to meet even the lower standard required in a First

Amendment retaliation claim”), adopted by 2019 WL 5394217 (W.D.N.Y. Oct.

22, 2019).

   Even assuming otherwise, plaintiff has failed to raise a material question

of fact with respect to the causation requirement. To prevail on a First

Amendment retaliation claim, an inmate must still show that the protected

activity was “a substantial or motivating factor” in the adverse action. Hayes,

976 F.3d at 272.

                                       -9-
   Notably, plaintiff did not file any formal grievances about defendant

Lamoy until later in the day on January 1, 2018, the date on which Lamoy

entered his cell and shoved him backward during the argument. The March

8 R&R acknowledged this timing problem vis-à-vis defendant Lamoy but

concluded that Lamoy could still be held liable because he was more

generally aware of the fact that plaintiff had been engaged in formal and

informal protected activity over at least the past month.

   However, courts ordinarily require some kind of demonstrable connection

between the protected activity at issue (whatever its nature) and any adverse

action that follows. Cf. McFadden v. Friedman, 2015 WL 5603433, at *16

(Suddaby, J.) (adopting Report & Recommendation of Hummel, M.J.)

(“Grievances filed against officers other than the disciplining officer, in most

circumstances, do not establish the requisite causal connection between the

protected conduct and the alleged adverse action.”).

   For good reason, too: a too-lax application of the already-generous

causation standard for First Amendment retaliation claims would risk

transforming a whole range of day-to-day inmate/officer interactions into

First Amendment retaliation claims. Medina v. Skowron, 806 F. Supp. 2d

647, 651 (W.D.N.Y. 2011) (cautioning courts not “to indulge in specious, ‘post

hoc ergo propter hoc’ reasoning; i.e., to permit an inference that simply



                                      - 10 -
because the defendants’ action followed the plaintiff’s protected activity, that

the former must have been motivated by the latter”).

   After careful review of the underlying record, there is insufficient evidence

from which a rational trier of fact could find the causation requirement

satisfied. Accordingly, defendants’ motion for summary judgment must be

granted as to plaintiff’s First Amendment claim against defendant Lamoy.

   2. Eighth Amendment

   The March 8 R&R also recommended that summary judgment be denied

as to plaintiff’s Eighth Amendment denial-of-meals claims against

defendants Castine, Reed, and Kirkpatrick. Dkt. No. 116.

   Plaintiff’s Eighth Amendment claim revolves around the use of “chow

lists” during meal times at Clinton C.F. Dkt. No. 116 at 58. As explained in

more detail in the R&R, plaintiff contends that the prison guards prepared

and interpreted these “chow lists” in an ad hoc manner that caused him and

other inmates to routinely miss out on certain meals. Id. at 45–46.

   The Eighth Amendment imposes a duty on prison officials to “ensure that

inmates receive adequate food, clothing, shelter, and medical care.” Farmer

v. Brennan, 511 U.S. 825, 832 (1994). “To state a claim, a plaintiff must show

both that (1) objectively, the conditions resulted in unquestioned and serious

deprivations of basic human needs or of the minimal civilized measure of

life’s necessities and (2) subjectively, that the defendant acted with a

                                      - 11 -
sufficiently culpable state of mind, deliberate indifference, in imposing those

conditions.” Dixon v. Fishkill Corr. Facility, 2019 WL 2866489, at *3

(S.D.N.Y. July 2, 2019) (cleaned up).

   As to Castine and Reed, the March 8 R&R determined that the evidence

showed that defendant Castine left plaintiff off the “chow list” for lunch and

dinner on February 3, 2018 and left him off the “chow list” again for dinner

on March 24, 2018. Dkt. No. 116 at 49–50. The March 8 R&R further

determined that defendant Reed was responsible for opening the cell doors

(or not opening them, as the case may be) on those two dates. Id. As a result,

plaintiff missed lunch and dinner on February 3 and missed dinner on March

24. See id. As to Kirkpatrick, the March 8 R&R determined that he bore

decision-making responsibility over the “chow list” policy or practice at

Clinton C.F. during the relevant time period. Id. at 59.

   Defendants have objected to the March 8 R&R’s recommendation that

summary judgment be denied as to these claims. Defs.’ Obj. at 9–13. As

defendants explain, the sporadic denial of a few meals is not ordinarily

considered “objectively” sufficiently serious to amount to an Eighth

Amendment violation. Id. at 9–11. They further argue that plaintiff has

utterly failed to establish a jury question on the “subjective” component of

deliberate indifference, especially as to defendant Kirkpatrick. Id. at 11–13.



                                        - 12 -
   Upon review, defendants’ motion for summary judgment on these claims

must be granted. “The Second Circuit has held that the Constitution

requires that prisoners be fed nutritionally adequate food and ‘under certain

circumstances a substantial deprivation of food may well be recognized as

being of constitutional dimension.’” Sankara v. Montgomery, 2018 WL

4610686, at *8 (N.D.N.Y. June 25, 2018) (Dancks, M.J.) (Report &

Recommendation) (quoting Robles v. Coughlin, 725 F.2d 12, 15 (2d Cir.

1983)), adopted by 2018 WL 3408135 (N.D.N.Y. July 13, 2018) (Scullin,

J.); see also Jackson v. Marks, 722 F. App’x 106, 107 (2d Cir. 2018) (summary

order) (“[A] substantial deprivation of food can cause serious physical harm

sufficient to find cruel and unusual punishment in violation of the Eighth

Amendment.”).

   “To establish a valid claim that the denial of food . . . constitutes an Eighth

Amendment violation, one must establish that there was a ‘sufficiently

serious condition’ that resulted from the food not being received.” Lewis v.

Zon, 920 F. Supp. 2d 379, 387 (W.D.N.Y. 2013) (citation omitted). “A

condition is serious for constitutional purposes if it presents ‘a condition of

urgency that may result in degeneration or extreme pain.’” Id. (quoting

Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1988)).




                                       - 13 -
   a. Castine and Reed

   Measured against this standard, the alleged denial of two meals on

February 3 and another meal on March 24 is not “objectively” sufficiently

serious to amount to an Eighth Amendment violation. Compare Sankara,

2018 WL 4610686, at *9 (collecting cases holding that the sporadic denial of a

few meals is insufficient to state an Eighth Amendment violation), with

Dixon, 2019 WL 2866489, at *3 (denying motion to dismiss where plaintiff

alleged defendants prevented him “from eating any food for three days out of

a five-day period”).

   The March 8 R&R acknowledged as much. Dkt. No. 116 at 46 (“[I]solated

meal deprivations are insufficient to constitute an Eighth Amendment

violation.”). Even so, the March 8 R&R reasoned that the three missed meals

that were specifically attributable to defendants Castine and Reed must be

assessed in light of all the prior meals that plaintiff had allegedly been

denied up to that point. Id. at 51 (“Although Plaintiff does not claim that

either Defendant Castine or Defendant Reed were responsible for any of

these earlier missed meals, they are certainly relevant to the Court’s analysis

of the objective element of Plaintiff’s Eighth Amendment claim under the

circumstances alleged.”).




                                      - 14 -
   To be sure, those background facts are fair game for purposes of an Eighth

Amendment analysis. 3 Importantly, however, “[a] successful § 1983 claim

holds an individual personally responsible for the role his or her own acts or

omissions played in violating someone’s rights.” Dukes v. City of Albany, 492

F. Supp. 3d 4, 12 (N.D.N.Y. 2020). And even taking into account all the other

meals that plaintiff claims to have missed up to that point, there is simply no

indication in the record that the denial of two meals on February 3 and one

more meal on March 24 posed any immediate danger to plaintiff’s

health. Woodward v. Ali, 2015 WL 5711899, at *12 (N.D.N.Y. Sept. 29, 2015)

(Kahn, J.) (adopting Report & Recommendation of Treece, M.J.) (“Depriving

an inmate of food or serving him contaminated food may constitute a

violation of the Eighth Amendment, but the failure to provide food must

present an immediate danger to the prisoner’s health.” (cleaned up)); see also

Lewis, 920 F. Supp. 387–88 (finding objective element unsatisfied where

plaintiff claimed that denial of meals rendered him “unable to take certain

medications” but failed to demonstrate “that he experienced any pain,

discomfort, or medical problems” as a result); Sankara, 2018 WL 4610686, at

*9 (finding this element unsatisfied where prisoner “testified at his



   3 For instance, a prison official who denies meals to an inmate in serious distress—even though
that particular official might have borne no responsibility for the prior deprivations of food—could
still be held accountable for his own “personal involvement” in the sense that he himself would have
acted with “deliberate indifference” to an objectively sufficiently serious condition.

                                                - 15 -
deposition that he was hungry and emotionally frustrated as a result” of

missing certain meals). Accordingly, defendants’ motion for summary

judgment must be granted as to plaintiff’s Eighth Amendment claims against

defendants Castine and Reed.

   b. Kirkpatrick

   Plaintiff’s Eighth Amendment denial-of-meals claim must also be

dismissed against defendant Kirkpatrick, the prison official in charge of

Clinton C.F. throughout 2017. Dkt. No. 116 at 59. The March 8 R&R

determined that:

            [A] reasonable factfinder could [ ] conclude that
            Defendant Kirkpatrick was aware, during his time as
            Superintendent at Clinton Correctional Facility, that
            inmates, including Plaintiff, were in fact missing
            meals because of the unofficial policy or practice at
            Clinton     Correctional     Facility  regarding    the
            preparation and/or interpretation of “chow lists.” In
            addition, . . . , under the circumstances, a reasonable
            factfinder could conclude that the totality of the meal
            deprivations Plaintiff experienced was serious enough
            to violate his Eighth Amendment rights.

Dkt. No. 116 at 60.

   “A supervisor may not be held liable under section 1983 merely because

his subordinate committed a constitutional tort.” Poe v. Leonard, 282 F.3d

123, 140 (2d Cir. 2002). Instead, a plaintiff must plead and prove “that each

Government-official defendant, through the official’s own individual actions,

has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

                                     - 16 -
   At the outset, the dismissal of plaintiff’s denial-of-meals claims against

defendants Baker and French (in the March 8 R&R) and against defendants

Castine and Reed (in this opinion) would ordinarily eliminate the possibility

of any supervisory liability against defendant Kirkpatrick. See, e.g.,

Lawrence v. Evans, 669 F. App’x 27, 28 (2d Cir. 2016) (summary order)

(“Because there is no underlying constitutional violation, [the] supervisory

liability claim also fails.”); Raspardo v. Carlone, 770 F.3d 97, 127 (2d Cir.

2014) (“Liability cannot be imputed to [the supervisor] without an underlying

constitutional violation.”); Blyden v. Mancusi, 186 F.3d 252, 265 (2d Cir.

1999) (“Of course, for a supervisor to be liable under Section 1983, there must

have been an underlying constitutional deprivation.”).

   Notably, though, the fact pattern presented by this case is somewhat

unusual. The evidence marshaled in discovery established that defendants

Baker and French only denied plaintiff “a single lunch meal on February 4,

2017” and defendants Castine and Reed only denied plaintiff lunch and

dinner on February 3, 2018, and denied plaintiff dinner on March 24,

2018. Dkt. No. 116 at 49–50. As discussed at length supra, this kind of

sporadic denial of a few isolated meals—especially in the absence of an

immediate danger to health—simply does not amount to an objectively

serious deprivation for Eighth Amendment purposes.



                                       - 17 -
    However, plaintiff contends that he was denied more than just a total of

four meals while incarcerated at Clinton C.F. Indeed, the March 8 R&R

found that plaintiff’s evidence established that “he missed at least

twenty-four (24) meals over a period of approximately thirteen months.” Dkt.

No. 116 at 46, 48. 4

    Although these additional missed meals are not fairly traceable to any

conduct by defendants Baker, French, Castine, or Reed, the March 8 R&R

concluded that Kirkpatrick’s role as Superintendent of Clinton C.F. meant

that he could be held personally responsible for “creating or ensuring the

continuance of” the policy or practice that caused his subordinates to deny

plaintiff all of those meals. Id. at 59. 5

    That’s true as a general matter. As the Second Circuit recently explained

in attempting to clarify this area of law:

                The focus is on what the supervisor did or caused to be
                done, “the resulting injury attributable to his conduct,
                and the mens rea required of him to be held liable
                which can be no less than the mens rea required of
                anyone else. Simply put, there’s no special rule of
                liability for supervisors. The test for them is the same
                as the test for everyone else.”


    4 Plaintiff claims that he was also denied fourteen other meals while on “keeplock” status, which
differs from the general “chow list” practice. Dkt. No. 116 at 51; see also id. at 5 (explaining that the
“chow list” practice at issue applies to “inmates who are not on keeplock status or confined in the
special housing unit”).

    5 The R&R notes that plaintiff has submitted affidavits “from fifteen different inmates who each
claim that they missed meals during their confinement at Clinton Correctional Facility based on this
unofficial policy or practice.” Dkt. No. 116 at 46 n.12.

                                                  - 18 -
Tangreti v. Bachmann, 983 F.3d 609, 618 (2d Cir. 2020) (quoting Porro v.

Barnes, 624 F.3d 1322, 1327–28 (10th Cir. 2010) (Gorsuch, J.)).

   In other words, “[t]he violation must be established against the

supervisory official directly.” Tangreti, 983 F.3d at 618. To do so, plaintiff

must identify evidence that, if credited, would show that defendant

Kirkpatrick’s creation and continuance of the ad hoc “chow list” practice at

Clinton C.F. caused plaintiff to suffer a deprivation that was “objectively”

sufficiently serious and that defendant Kirkpatrick “personally knew of and

disregarded an unreasonable risk of serious harm” to plaintiff’s health as a

result of his conduct. See id. at 619.

   The problem is that no reasonable jury could reach that conclusion on this

record. Plaintiff claims that the flawed “chow list” policy caused him to miss

twenty-four meals over a period of roughly thirteen months. Dkt. No. 116 at

46; see also id. at 26 (assuming for the purpose of summary judgment that

“plaintiff was denied meals on each of the dates that he has claimed in his

Amended Complaint”). 6


   6 The R&R uses the phrase “at least,” which suggests that this number of missed meals is a floor
and not a ceiling. Of course, pro se litigants enjoy special solicitude on summary judgment. See, e.g.,
Minus v. City of N.Y., 488 F. Supp. 3d 58, 63 (S.D.N.Y. 2020). Even so, “pro se status does not
exempt a party from compliance with relevant rules of procedural and substantive law.” Id. (quoting
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2006)). As relevant here, the burden
is on plaintiff to come forward with admissible evidence (even his own testimony would have
sufficed) about the total number of meals he was denied. Speculation about additional meals that
might have been missed is insufficient on summary judgment. Thus, the Court confines its analysis
to the instances in which plaintiff has identified a specific deprivation.


                                                 - 19 -
   Assuming those facts as true for the purpose of summary judgment, this

still amounts to nothing more than the sporadic deprivation of food over an

extended period of time. In our circuit, a deprivation of that nature does not

rise to the level of an Eighth Amendment violation. Compare Dixon, 2019

WL 2866489, at *3 (suggesting that “routinely” feeding inmates “every other

day” would be actionable as an Eighth Amendment violation as a denial of

“adequate nutrition”), with Abascal v. Fleckenstein, 2012 WL 638977, at *3

(W.D.N.Y. Feb. 27, 2012) (explaining that the “deprivation of fourteen meals”

dispersed over a four-month period would not be “sufficiently serious to

establish an Eighth Amendment violation”). 7

   Nor has plaintiff established a jury question on the subjective component

of this supervisory liability claim. The March 8 R&R determined that “it is

reasonable to infer at this stage of the proceeding, and based on the absence

of evidence to the contrary, that Defendant Kirkpatrick, as the person in

charge . . . gave some guidance as to how the [chow list] policy should be

executed in practice.” Dkt. No. 116 at 59.




   7 Other circuits seem to have set the bar even higher. See, e.g., Foster v. Runnels, 554 F.3d 807,
812–13 (9th Cir. 2009) (holding that denying an inmate sixteen meals over twenty-three days was
objectively sufficiently serious to violate the Eighth Amendment); Reed v. McBride, 178 F.3d 849,
853–54 (7th Cir. 1999) (finding objective element satisfied by allegation that sick prisoner was
denied food for three to five days); Simmons v. Cook, 154 F.3d 805, 808 (8th Cir. 1998) (finding
objective element satisfied where prisoner was denied four consecutive meals over two days).

                                               - 20 -
   However, as defendants point out in their objections, this amounts to a

conclusion “that personal involvement by a supervisory defendant can be

inferred simply because they are in a supervisory position.” Dkt. No. 121 at

13. That is precisely the kind of inference about supervisory officials held

impermissible by the Second Circuit in Tangreti, which recognized the

Supreme Court’s abrogation of the more plaintiff-friendly test that had long

been used by courts in this circuit. 983 F.3d at 617 n.4 (cataloguing confusion

over whether, and to what extent Iqbal abrogated the factors found in Colon

v. Coughlin, 58 F.3d 865 (2d Cir. 1995)). Accordingly, summary judgment

must be granted as to plaintiff’s Eighth Amendment claims against

defendant Kirkpatrick.

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation is ACCEPTED in part and REJECTED

in part;

   2. The Report & Recommendation is ACCEPTED to the extent that it

recommended granting summary judgment as to plaintiff’s Eighth

Amendment claims against defendants Baker, French, and Annucci;

   3. The Report & Recommendation is REJECTED to the extent that it

recommended denying summary judgment as to plaintiff’s First Amendment



                                      - 21 -
retaliation claim against defendant Lamoy and plaintiff’s Eighth Amendment

claims against defendant Castine, Reed, and Kirkpatrick;

   4. Defendants’ motion for summary judgment is GRANTED as to those

claims for the reasons set forth in this opinion; and

   5. Plaintiff’s operative complaint is DISMISSED.

The Clerk of the Court is directed to enter a judgment accordingly, terminate

any pending motions, and close the file.

   IT IS SO ORDERED.



Dated: July 1, 2021
       Utica, New York.




                                      - 22 -
